DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The disclosure is objected to because of the following informalities:
 “…REM sleep is detected based brain activity, cardiac activity and/or other information…” in abstract needs to be corrected.  A suggested correction is --REM sleep is detected based on brain activity, cardiac activity and/or other information--.
“…In such embodiments, sensors 14 may include PPG and ECG sensors embedded in sleep wearable devices configured to generate output signals conveying information used to automatically detected REM sleep by leveraging the fact that spectral properties of heart-beat intervals are distinctly different in REM sleep compared to NREM sleep and wakefulness…” in para.[0063] needs to be corrected.  A suggested correction is --In such embodiments, sensors 14 may include PPG and ECG sensors embedded in sleep wearable devices configured to generate output signals conveying information used to automatically detect[[ed]] REM sleep by leveraging the fact that spectral properties of heart-beat intervals are distinctly different in REM sleep compared to NREM sleep and wakefulness--.
 Appropriate correction is required. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 6 is objected to because of the following informalities:  “causing, based on the output signals, the trained neural network to: (1) determine periods when the subject is experiencing REM sleep during the sleep session; or (2) predict future times during the sleep session at which the subject will experience REM sleep, the trained neural network comprising an input layer, an output layer, and one or more intermediate layers between the input layer and the output layer” needs to be corrected to –causing, based on the output signals, the trained neural network to: (1) determine periods when the subject is experiencing REM sleep during the sleep session; or (2) predict future times during the sleep session at which the subject will experience REM sleep[[,]]; the trained neural network comprising an input layer, an output layer, and one or more intermediate layers between the input layer and the output layer—since  trained neural network layers are the same for both (1) or (2).
Claim 14  is objected to because of the following informalities:  “causing, based on the output signals, the trained neural network to: (1) determine periods when the subject is experiencing REM sleep during the sleep session; or (2) predict future times during the sleep session at which the subject will experience REM sleep, the trained neural network comprising an input layer, an output layer, and one or more intermediate layers between the input layer and the output layer” needs to be corrected to -- causing, based on the output signals, the trained neural network to: (1) determine periods when the subject is experiencing REM sleep during the sleep session; or (2) predict future times during the sleep session at which the subject will ; the trained neural network comprising an input layer, an output layer, and one or more intermediate layers between the input layer and the output layer-- since  trained neural network layers are the same for both (1) or (2).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3-9, 13-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 3-4 recites “cardiac activity” which renders the claim unclear. More specifically, it is unclear as to whether claim 3-4 “cardiac activity” is the same as, different than or in addition to that recited in claim 2 line 3. If the same Examiner suggests amending to –the cardiac activity--.
Claim 3 in line 3 recites  “brain activity” which renders the claim unclear. More specifically, it is unclear as to whether claim 3 “brain activity” is the same as, different than or in addition to that recited in claim 2 line 3. If the same Examiner suggests amending to –the  brain activity--.
Claim 13 in each of line 2, 5 and 6 recites “cardiac activity” which renders the claim unclear. More specifically, it is unclear as to whether claim 13 line 2, 5, 6,  “cardiac activity” is the same as, different than or in addition to that recited in claim 12 line 2 and if different in what way the two differ.
Claim 4 in line 4, claim 5 in lines 2-3, claim 6 in lines 2, 13, 15, claim 7 in line 6, 8, claim 8 in line 6 recites “REM sleep” which renders the claims unclear. More specifically, it is unclear as to whether in each of the above referenced lines in claim 4-8, “REM sleep” is the same as, different than or in addition to that recited in claim 1 line 10 and if different in what way they differ. If the same Examiner suggests amending to –the REM sleep--.
Claim 7 in line 3 recites “the REM sleep” which renders the claim unclear. More specifically, it is unclear as to whether claim 7 line 3 “the REM sleep” is referencing that in claim 1 line 10 or that in claim 6 claim 6 in lines 2, 13, 15.
Claim 13 in line 3, claim 14 in lines 1, 13, 15, 22, 25 and claim 15 in line 7 recites “REM sleep” which renders the claims unclear. More specifically, it is unclear as to whether in each of the above referenced lines in claim 13-15, “REM sleep” is the same as, different than or in addition to that recited in claim 11 line 7 and if different in what way they differ. If the same Examiner suggests amending to –the REM sleep--.
Claim 14 line 19 “the REM sleep” which renders the claim unclear. More specifically, it is unclear as to whether claim 14 line 19 “the REM sleep” is referencing that in claim 11 line 7 or that in claim 14 lines 1, 13, 15, 22, 25.
Dependent claims 7-9 and 15 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure the 35 U.S.C. 112(b) issue in their respective base claims. Consequently, dependent claims 7-9 and 15 are also rejected under 35 U.S.C. 112(b) based in their direct/indirect dependency on their respective base claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5 and 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ben-David; Tamir et al. (Pub. No.: US 20190001117 A1, hereinafter referred to as “Ben-David”).
As per independent Claim 1, Ben-David discloses a system configured to enhance rapid eye movement (REM) sleep by delivering sensory stimulation to a subject during a sleep session (Ben-David in at least fig. 8, 17, [0001-0003], [0011], [0014-0018], [0022], [0026-0039], [0055], [0061-0062], [0064-0065], [0068], [0070], [0078-0081], [0084-0088], [0090-0091], [0093], [0098], [0137], [0140-0141], [0143-0144], [0153], [0156], [0160], [0193], [0198-0211], [0214], [0217-0218], , [0227-0231], [0235-0239], [0241] for example discloses relevant subject-matter. More specifically, Ben-David in at least [0002-0003], [0055], [0084], [0086], [0090], [0143-0144] for example discloses a system (fig. 8) configured to enhance rapid eye movement (REM) sleep by delivering sensory/auditory stimulation to a subject during a REM sleep session. See at least Ben-David [0055] “Audio stimulation can be effected by presenting an audio pattern to the subject. Such audio pattern may include specific sounds, both known and unknown. It can 
one or more sensors configured to generate output signals conveying information related to sleep stages of the subject during the sleep session (Ben-David in at least [0204-0207], [0210], [0217] for example discloses one or more sensors/detectors such as EEG, ECG and/or PPG sensors configured to generate output signals conveying information related to sleep stages of the subject during the sleep session); 
one or more sensory stimulators configured to provide the sensory stimulation to the subject during the sleep session(Ben-David in at least [0055], [0084], [0143], [0153], [0214],  [0211], [0217] for example discloses one or more sensory stimulators such as audio stimulators configured to provide the sensory stimulation to the subject during the sleep session. See at least Ben-David [0055] “Audio stimulation can be effected by presenting an audio pattern to the subject.”; [0153] “the ear stimulator includes a sound generator”; [0211] “stimulators may include: computer base stimulator like tablet, desktop, television, or smartphone. These devices …may stimulate visual, audio”; [0214] “Audio stimulators carry sound to a patient's ear”); and
one or more hardware processors coupled to the one or more sensors and the one or more sensory stimulators(Ben-David in at least fig. 8, [0121], [0132], [0135], [0137-0140], [0160-0161], [0217] for example discloses one or more hardware processors coupled to the one or more 
 detect REM sleep in the subject during the sleep session based on the output signals, and control the one or more sensory stimulators to provide the sensory stimulation to the subject during the REM sleep to enhance the REM sleep in the subject during the sleep session(Ben-David in at least fig. 8, [0011], [0088], [0090-0091], [0093], [0144], [0217], [0230-0232], [0235-0239] for example discloses detect REM sleep in the subject during the sleep session based on the output signals, and control the one or more sensory stimulators to provide the sensory stimulation to the subject during the REM sleep to enhance the REM sleep in the subject during the sleep session. See at least Ben-David [0002] “Stimulation can be provided during sleep and may include mean to synchronize the nerve stimulus with sleep stages, like, but not limited to, rapid eye movement (REM) sleep… nerve stimulation can be delivered together with other 
As per dependent Claim 2, Ben-David further discloses system wherein the one or more sensors are configured such that the information related to the sleep stages of the subject comprises information related to brain activity and/or cardiac activity in the subject(Ben-David in at least [0003], [0061], [0068], [0070], [0160], [0204-0207], [0239] for example discloses the one or more sensors/detectors are configured such that the information related to the sleep stages of the subject comprises information related to brain activity and/or cardiac activity in the subject. See at least [0003] “a detector which detects sleep stages. Such a detector includes but 
As per dependent Claim 3, Ben-David further discloses system wherein the one or more sensors comprise one or more electroencephalogram (EEG) electrodes configured to generate the information related to brain activity, one or more electrocardiogram (ECG) sensors configured to generate the information related to cardiac activity, and/or one or more photoplethysmography (PPG) sensors configured to generate the information related to cardiac activity (Ben-David in at least [0003], [0061], [0068], [0070], [0160], [0204-0207] for example discloses wherein the one or more sensors/detectors comprise one or more electroencephalogram (EEG) electrodes/sensing electrodes configured to generate the information related to brain activity, one or more 

As per dependent Claim 5, Ben-David further discloses system wherein the one or more hardware processors are further configured to detect REM sleep in the subject responsive to determining that the subject has remained in REM sleep for a continuous threshold amount of time during the sleep session (Ben-David in at least [0238] discloses processors are further configured to detect REM sleep in the subject responsive to determining that the subject has remained in REM sleep for a continuous threshold amount of time during the sleep session via duration of time used for implementing the step of  pin pointing the most effective stimulation timing by combining readings (111) from more than one detector (102). Here, the time duration between detection of “a general time of a specific sleep stage” and  the pin point detection by combining reading from “an eye tracking sensor” is representative of “determining that the subject has remained in REM sleep for a continuous threshold amount of time” as claimed. See at least Ben-David [0238] “pin pointing the most effective stimulation timing by combining readings (111) from more than one detector (102) to intensify the therapy effect of this stimulation. For example, a sleep detector (102) may provide a general time of a specific sleep 
As per dependent Claim 10, Ben-David further discloses system wherein the one or more sensory stimulators are configured such that the sensory stimulation comprises audible tones (Ben-David in at least [0055], [0084], [0143], [0211], [0237] for example discloses wherein the one or more sensory stimulators are configured such that the sensory stimulation comprises audible tones. Ben-David in at least [0055] “Audio stimulation can be effected by presenting an audio pattern to the subject. Such audio pattern may include specific sounds, both known and unknown. It can include alternating sounds that are presented at a predetermined frequency. In a specific embodiment, such audio activation may include playing a musical piece that is familiar to the subject”; [0084] “Sensory stimulation such as music can be added simultaneously with … activation … during specific sleep stages… such audio activation may be by playing music that is familiar to the subject.”; [0143] “the brain activation processes involves one of the following types of …stimulations: audio”; [0237] “Combined synchronized stimulations from more than one stimulator (104) can enhance patient therapy. For example, the control unit (103) activates (113) sound stimulation (114) by an audio system (104)”), and 
wherein the one or more hardware processors are configured such that controlling the one or more sensory stimulators to provide the sensory stimulation to the subject during the REM sleep to enhance the REM sleep in the subject during the sleep session (Ben-David in at least fig. 8, [0011], [0088], [0090-0091], [0093], [0137], [0144], [0160-0161], [0217], [0230-0232], [0235-0239] for example discloses the one or more hardware processors are configured such that controlling the one or more sensory stimulators to provide the sensory stimulation to the subject 
determining the amount, timing, and/or intensity of the sensory stimulation by determining an inter tone interval, a tone volume, and/or a tone frequency; and/or causing the one or more sensory stimulators to modulate the amount, timing, and/or intensity of the sensory stimulation, the modulation comprising adjusting the inter tone interval, the tone volume, and/or the tone frequency, responsive to an indication the subject is experiencing one or more micro-arousals (Here, the  “and/or” encompassing limitation is broadly yet reasonably interpreted as requiring one of the enumerated elements in the list. Ben-David in at least fig. 8, [0055], [0061-0062], [0065], [0084], [0088], [0143], [0211], [0217], [0230], [0237] for example discloses causing the one or more sensory stimulators to modulate the amount, timing, or intensity of the sensory stimulation (see at least [0230]), the modulation comprising adjusting the inter tone interval, the tone volume, or the tone frequency, adaptively responsive in real-time to an indication the subject which would encompass a case where the subject is experiencing one or more micro-arousals. Ben-David in at least [0055] “Audio stimulation can be effected by presenting an audio pattern to the subject. Such audio pattern may include specific sounds, both known and unknown. It can include alternating sounds that are presented at a predetermined frequency. In a specific embodiment, such audio activation may include playing a musical piece that is familiar to the subject”; [0084] “Sensory stimulation such as music can be added 
As per independent Claim 11, Ben-David discloses a method for enhancing rapid eye movement (REM) sleep by delivering sensory stimulation to a subject during a sleep session with an enhancement system (Ben-David in at least fig. 8, 17, [0001-0003], [0011], [0014-0018], [0022], [0026-0039], [0055], [0061-0062], [0064-0065], [0068], [0070], [0078-0081], [0084-0088], [0090-0091], [0093], [0098], [0137], [0140-0141], [0143-0144], [0153], [0156], [0160], [0193], [0198-0211], [0214], [0217-0218], , [0227-0231], [0235-0239], [0241] for example discloses relevant subject-matter. More specifically, Ben-David in at least [0086] “improving the quality of sleep… inducing additional periods of REM sleep or by prolonging the REM sleep 
 generating, with the one or more sensors, output signals conveying information related to sleep stages of the subject during the sleep session (Ben-David in at least [0204-0207], [0210], [0217] for example discloses generating, with the one or more sensors/detectors such as EEG, ECG and/or PPG sensors, output signals conveying information related to sleep stages of the subject during the sleep session); 
detecting, with the one or more hardware processors, REM sleep in the subject during the sleep session based on the output signals, and controlling, with the one or more hardware processors the one or more sensory stimulators to provide the sensory stimulation to the subject during the REM sleep to enhance the REM sleep in the subject during the sleep session (Ben-
As per dependent Claim 12, Ben-David further discloses method wherein the information related to the sleep stages of the subject comprises information related to brain activity and/or cardiac activity in the subject (Ben-David in at least [0003], [0061], [0068], [0070], [0160], [0204-0207], [0239] for example discloses the information related to the sleep stages of the subject comprises information related to brain activity and/or cardiac activity in the subject. See at least [0003] “a detector which detects sleep stages. Such a detector includes but not limited to EEG sensors, eye movement sensors, and … ECG analyzers…a control unit that can activate nerve stimulation in an afferent direction, during a selected stage of sleep like REM sleep”; [0061], [0068], [0070] “The control unit can use several control algorithms to enhance or optimize the stimulation effectiveness as described in FIG. 8, including:… Adaptively based on EEG patterns, for example, the intensity of theta waves or other EEG patterns that indicate different sleep stages; …[0070] Adaptively based on heart rate (HR), for example, during HR elevation or when the HR is above a set threshold”; [0204-0207] “Detectors usable in the systems described herein may include the following: [0205] EEG sensors …[0206] ECG sensor or heart rate sensor to sense heart rate and other heart events … This sensor may be implemented by a photoplethysmography (PPG) sensor, or surface ECG sensor … [0207] Sleep sensor to monitor and differentiate sleep stages like REM”; [0239] “the stimulation control mechanisms can be used involving more than one sensor or detector enabling stimulation control based on … body conditions, for example … REM sleep (measured by a sleep detector combined with an EEG sensor)”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-David in view of  Lavie; Peretz (Pat. No.: US 5280791 A, hereinafter referred to as “Lavie”).
As per dependent Claim 4, Ben-David discloses the system of claim 2 (see claim 2 analysis above), wherein the one or more sensors are configured such that the information related to the sleep stages of the subject comprises the information related to cardiac activity (Ben-David in at least [0003], [0061], [0070], [0204], [0207] for example discloses wherein the one or more sensors are configured such that the information related to the sleep stages of the subject comprises the information related to cardiac activity. See at least Ben-David [0061], 
Ben-David does not explicitly disclose ratio feature i.e. a ratio between a low frequency component of the information related to cardiac activity and a high frequency component of the information related to cardiac activity breaching a ratio threshold.
However, Lavie, in an analogous sleep system field of endeavor, discloses sleep monitoring system (Lavie in at least abstract, fig. 2, col. 1 lines 5-10, col. 2 lines 20-37, col. 2 lines 50-68, col. 3 lines 5-68, col. 4 lines 1-3 for example discloses relevant subject-matter. More specifically, Lavie in fig. 2 col. 1 lines 5-10, col 2 lines 20-37 for example discloses system for determining the sleep state of a person ) wherein the one or more electronic circuit hardware are configured to detect REM sleep in the subject responsive to a ratio between a low frequency component of the information related to cardiac activity and a high frequency component of the information related to cardiac activity breaching a ratio threshold(Lavie in fig. 2, col. 2 lines 20-37, col. 3 lines 5-15 for example discloses wherein the one or more electronic circuit hardware are configured to detect REM sleep in the subject responsive to a ratio between a low frequency component of the information related to cardiac activity and a high frequency component of the information related to cardiac activity breaching a ratio threshold. See at least Lavie col. 2 lines 21-34 “a system for determining the sleep state of a person, which comprises: (a) means for measuring the person's cardiac R-R waves interval; (b) means for calculating the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cardiac sensor based REM sleep detection used in [ system configured to enhance REM sleep by delivering sensory stimulation to a subject during a sleep session as taught by Ben-David, such that the cardiac sensors detect REM sleep in the subject responsive to a ratio between a low frequency component of the information related to cardiac activity and a high frequency component of the information related to cardiac activity breaching a ratio threshold , as taught by Lavie. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of enables an accurate determination of the sleep state based on person’s cardiac parameters (Lavie, abstract).

As per dependent Claim 13, Ben-David discloses the method of claim 12 (see claim 12 analysis above), wherein the information related to the sleep stages of the subject comprises the information related to cardiac activity (Ben-David in at least [0003], [0061], [0070], [0204], [0207] for example discloses wherein the information related to the sleep stages of the subject comprises the information related to cardiac activity. See at least Ben-David [0061], [0070] “The control unit can use several control algorithms to enhance or optimize the stimulation effectiveness as described in FIG. 8, including:…[0070] Adaptively based on heart rate (HR), for 
Ben-David does not explicitly disclose ratio feature i.e. a ratio between a low frequency component of the information related to cardiac activity and a high frequency component of the information related to cardiac activity breaching a ratio threshold.
However, Lavie, in an analogous sleep system field of endeavor, discloses sleep monitoring method (Lavie in at least abstract, fig. 2, col. 1 lines 5-10, col. 2 lines 20-37, col. 2 lines 50-68, col. 3 lines 5-68, col. 4 lines 1-3 for example discloses relevant subject-matter. More specifically, Lavie in fig. 2 col. 1 lines 5-10, col 2 lines 20-37 for example discloses system for determining the sleep state of a person ) wherein the one or more electronic circuit hardware are configured to detect REM sleep in the subject responsive to a ratio between a low frequency component of the information related to cardiac activity and a high frequency component of the information related to cardiac activity breaching a ratio threshold(Lavie in fig. 2, col. 2 lines 20-37, col. 3 lines 5-15 for example discloses wherein the one or more electronic circuit hardware are configured to detect REM sleep in the subject responsive to a ratio between a low frequency component of the information related to cardiac activity and a high frequency component of the information related to cardiac activity breaching a ratio threshold. See at least Lavie col. 2 lines 21-34 “a system for determining the sleep state of a person, which comprises: (a) means for measuring the person's cardiac R-R waves interval; (b) means for calculating the power spectrum of the cardiac R-R interval, thus obtaining a ratio between spectral power in slow and high frequencies; (c) means responsive to the measuring and the calculating means for generating output signals one output signal having a first value when, designated as REM sleep, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cardiac sensor based REM sleep detection used in the  method for enhancing REM sleep by delivering sensory stimulation to a subject during a sleep session with an enhancement system as taught by Ben-David, such that the cardiac sensors detect REM sleep in the subject responsive to a ratio between a low frequency component of the information related to cardiac activity and a high frequency component of the information related to cardiac activity breaching a ratio threshold , as taught by Lavie. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of enables an accurate determination of the sleep state based on person’s cardiac parameters (Lavie, abstract).
Contingently Allowable Subject-Matter
As per dependent claims 6-9, 14, 15, dependent claims 6-9, 14, 15 would be contingently allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims in addition to overcoming any other rejections/objections enumerated above.
Additionally, as per dependent claims 6-9, 14, 15, dependent claims 6-9, 14, 15 are being objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims in addition to overcoming any other rejections/objections enumerated above.
The following is a statement of reasons for the indication of allowable subject matter: 
As per dependent Claim 6, none of the prior art discloses or renders obvious a system configured to enhance rapid eye movement (REM) sleep by delivering sensory stimulation to a subject during a sleep session, the system comprising wherein the one or more hardware processors are configured such that detecting REM sleep in the subject comprises: 
obtaining historical sleep stage information for the subject and/or a population of subjects demographically similar to the subject, the historical sleep stage information being related to brain activity and/or cardiac activity of the subject and/or the population of subjects that indicates sleep stages over time during sleep sessions of the subject and/or the population of subjects; causing a neural network to be trained based on the historical sleep stage information by providing the historical sleep stage information as input to the neural network; and 
causing, based on the output signals, the trained neural network to: (1) determine periods when the subject is experiencing REM sleep during the sleep session; or (2) predict future times during the sleep session at which the subject will experience REM sleep, the trained neural network comprising an input layer, an output layer, and one or more intermediate layers between the input layer and the output layer; and controlling the one or more sensory stimulators to provide the sensory stimulation to the subject during the REM sleep to enhance the REM sleep in the subject during the sleep session including all of the limitations of the base claim and any intervening claims.
As per dependent Claim 14, none of the prior art discloses or renders obvious a method for enhancing rapid eye movement (REM) sleep by delivering sensory stimulation to a subject 
 wherein detecting REM sleep in the subject comprises: obtaining historical sleep stage information for the subject and/or a population of subjects demographically similar to the subject, the historical sleep stage information being related to brain activity and/or cardiac activity of the subject and/or the population of subjects that indicates sleep stages over time during sleep sessions of the subject and/or the population of subjects; causing a neural network to be trained based on the historical sleep stage information by providing the historical sleep stage information as input to the neural network; and causing, based on the output signals, the trained neural network to: (1) determine periods when the subject is experiencing REM sleep during the sleep session; or (2) predict future times during the sleep session at which the subject will experience REM sleep, the trained neural network comprising an input layer, an output layer, and one or more intermediate layers between the input layer and the output layer; and  wherein controlling the one or more sensory stimulators to provide the sensory stimulation to the subject during the REM sleep to enhance the REM sleep in the subject during the sleep session comprises: determining, with respect to (1) the periods when the subject is experiencing REM sleep, or (2) each of the future times, one or more values generated by the one or more intermediate layers of the trained neural network; causing the one or more sensory stimulators to provide the sensory stimulation to the subject (1) during the periods when the subject is experiencing REM sleep, or (2) at the future times, and determining, and/or causing the one or more sensory stimulators to modulate, an amount, a timing, and/or an intensity of the sensory stimulation provided to the subject based on the one or more values of the one or more intermediate layers including all of the limitations of the base claim and any intervening claims.
Prior art Ben-David discloses  a method and a system  configured to enhance REM sleep by delivering sensory stimulation to a subject during a sleep session, the system comprising: one or more sensors configured to generate output signals conveying information related to sleep stages of the subject during the sleep session; one or more sensory stimulators configured to provide the sensory stimulation to the subject during the sleep session; and one or more hardware processors coupled to the one or more sensors and the one or more sensory stimulators, the one or more hardware processors configured by machine-readable instructions to: detect REM sleep in the subject during the sleep session based on the output signals, and
control the one or more sensory stimulators to provide the sensory stimulation to the subject during the REM sleep to enhance the REM sleep in the subject during the sleep session, however, none of the prior art discloses the features, arrangement and combination of features, including all of the limitations of the base claim and any intervening claims as in the contingently allowable claims.
Additionally, as per dependent claims 7-9, dependent claims 7-9 would be contingently allowable based on their direct/indirect dependency on corresponding contingently allowable base claim 6.
Additionally, as per dependent claim 15, dependent claim 15 would be contingently allowable based on their direct/indirect dependency on corresponding contingently allowable base claim 14.
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  
US 20170340854 A1 for disclosing  system configured to determine a current amount of slow wave activity in the subject, responsive to the subject being presently in slow wave sleep, control one or more sensory stimulators to provide the individual sensory stimuli to the subject, determine habituation of the subject to the individual sensory stimuli and, responsive to the slow wave activity in the subject for a period of time following the providing of the individual sensory stimuli showing habituation, adjust the duration of the individual sensory stimuli similar in terms of providing stimulation during detection of the desired sleep phase/state to that disclosed and claimed.
US 6669627 B1 REM sleep enhancement method and device with sleep enhancement being achieved by exposing an extraocular (i.e., non-ocular) region of a human to light during sleep, which enhances REM sleep without adversely impacting a subject's circadian clock similar in terms of delivering stimulation during REM sleep in order to enhance REM sleep to that disclosed and claimed.
US 20170252534 A1 for disclosing decreased HF-HRV power in patients with sleep disorders like insomnia compared to good sleeper controls wherein patients with insomnia exhibit a higher ratio of low-to-high frequency power (LF:HF-HRV), interpreted as an index of sympathovagal tone (see at least [0043]) similar in terms of detection and use of ratio of low-to-high frequency power to that disclosed and claimed.
US 20160082222 A1 for disclosing a system and method for managing a current sleep session of a subject wherein one or more sensory stimulators incrementally increase the intensity of sensory stimuli provided to a subject during periods of slow wave sleep similar in terms of providing stimulation during detection of the desired sleep phase/state to that disclosed and claimed.
US 20110295083 A1 for disclosing therapeutic and diagnostics devices, systems, and methods for helping individuals experiencing sleep obstructive breathing achieve deep, restorative sleep similar in terms of sleep enhancement to that disclosed.
US 20110137188 A1 for disclosing  sleep assistance system that uses the ratio of low- to high-frequency ratio to evaluate an index of heart sympathetic activities and the power density spectrum of heart rate variability(see at least fig. 4, [0032-0033]) similar in terms of detection and use of ratio of low-to-high frequency power to that disclosed and claimed.
US 20110015469 A1 for disclosing system wherein auditory stimulation is delivered when selected portion(s) of a subject's brain is/are oscillating within any other selected frequency range such as delivering auditory stimulation when the electrical activity of the selected portion(s) of the subject's brain is/are oscillating at about 26 hertz to about 70 hertz (i.e., the faster frequencies observed during REM sleep) similar to that disclosed and claimed.
US 20060293608 A1 for disclosing a device that predicts an occurrence when the user will be in the desired sleep state, such as light sleep similar in terms of predicting a user’s future desired sleep state to that disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SUNITA REDDY/            Examiner, Art Unit 3791                                                                                                                                                                                            November 9, 2021